Citation Nr: 0636981	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-41 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
psychiatric disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) and inactive duty for training in the Army 
Reserves, including a period of ACDUTRA from June 7, 1973 to 
July 2, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision.  


FINDINGS OF FACT

1.  The appellant's claim was previously denied by the RO in 
a June 1974 decision  and the appellant did not file a notice 
of disagreement within a year of notification.

2.  Evidence received since the June 1974 decision was not 
previously considered, is new and material, and raises a 
reasonable possibility of substantiating the claim.

3.  A psychiatric disability did not manifest in service or 
for 16 years thereafter and the preponderance of the evidence 
is against finding that it is related to service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1974 rating decision, and the claim for service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. §§ 1154, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.304, 20.302, 20.1103 (2006).

2.  A psychiatric disability was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303, 3.307, 3.309, 4.9, 4.127 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by a May 2004 letter.  The RO 
specifically informed the appellant of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to told to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service medical records and post-service 
medical records.  In addition, neither the appellant  nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to the claim.

The record also reflects that the originating agency 
adjudicated the appellant's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

While a letter has not been issued fulfilling the 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) for the appellant's new and material evidence claim, 
the Board is taking action favorable to the appellant on this 
particular issue.  Therefore, a decision at this point poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).
  

Analysis

In June 1974, the RO denied service connection a psychiatric 
disability.  The basis of this denial was that the veteran 
exhibited a personality disorder in service, which is not a 
disability for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (2006).  The appellant was informed of that decision 
and he did not file a timely appeal.  Therefore, the June 
1974 decision denying service connection for a psychiatric 
disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103.  

In March 2004, the appellant sought to reopen his claim for a 
psychiatric disability.  To reopen the claim, the appellant 
must submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7105.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

New evidence received since the RO's decision includes 
service medical records.  These records include examination 
reports and a Medical Board report finding the appellant was 
found medically unfit due to an inadequate personality.  

These records were not previously considered and raise a 
reasonable possibility of substantiating the claim.  The 
appellant has, therefore, presented new and material evidence 
to reopen the claim for service connection.  Accordingly, the 
petition to reopen is granted and consideration may be given 
to the entire evidence of record without regard to any prior 
denials.   

Having found that new and material evidence has been received 
to reopen the claim for service connection, the Board now 
addresses the merits of the underlying service connection 
claim for a psychiatric disability.

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d). " Active military, naval, and air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training. Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24); 38 C.F.R. § 3.6(a), (c), (d).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131.  To establish 
status as "veteran" based on active duty for training, a 
claimant must establish that he was disabled resulting from 
an injury or disease incurred in or aggravated during the 
line of duty during that period.  38 U.S.C.A. §§ 101(2), 
(24); 38 C.F.R. §§ 3.1(d), 3.6(a);  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  If the claimant does not qualify as a 
"veteran" with respect to a particular claim, the claimant is 
not entitled to the presumptions of soundness or aggravation 
as to that claim.  See Paulson v. Brown, 7 Vet. App. 466, 
470- 71 (1995).  The United States Court of Appeals for 
Veterans Claims has interpreted the provisions of 38 U.S.C.A. 
§ 101(24) as meaning that active duty for training will not 
be considered "active military, naval or air service" unless 
the claimant has previously established service connection 
for a disability incurred in such service.  Mercado-Martinez 
v. West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 
at 469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (a).

However, the advantage of the evidentiary presumptions, 
provided by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson, 7 Vet. App. at 470-71 (noting 
that the Board did not err in not applying presumptions of 
sound condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim." (emphasis in McManaway)); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  Thus, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred during a period of active duty for training 
in order to establish basic eligibility for veterans' 
benefits.

When seeking VA disability compensation, an appellant 
generally seeks to establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. 3 8 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service. 38 C.F.R. § 3.303(b).

The appellant currently has schizophrenia as indicated by 
both private and VA clinical records.  

Service medical records are silent for findings of 
schizophrenia.  The examination at service discharge and the 
Medical Board report both show a finding of inadequate 
personality.  A personality disorder is not a disability for 
VA compensation purposes.  See 38 C.F.R. § 3.303 (2006).  

Based upon the evidence, the Board finds that service 
connection for a psychiatric disability is unwarranted in 
this case.  While the appellant currently has a psychiatric 
disability, there is no indication that it is related to 
service.  Service medical records are negative for findings 
of an acquired psychiatric disability.  Indeed, a March 1992 
clinical record from R. Castro, M.D. notes the date of onset 
for his disability to be December 1989, which is 16 years 
post-service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there 
is no opinion which provides a nexus between service and 
current disability.    

The Board declines to obtain a medical nexus opinion with 
respect to the appellant's service connection claim because 
there is no evidence of pertinent disability in service or 
for 16 years following service.  Thus, while there is a 
current diagnosis of a psychiatric disability, there is no 
competent evidence that it is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any findings or complaints related to 
a psychiatric disability in service, and the lack of 
diagnosis or treatment of pertinent disability until many 
years post-service, any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

To the extent that the appellant himself has claimed his 
psychiatric disability is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the appellant's psychiatric disability was incurred in 
or is otherwise related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for a psychiatric 
disability is reopened.

Service connection for a psychiatric disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


